Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 17, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146603(49)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices
  HELEN YONO,
           Plaintiff-Appellee,
                                                                    SC: 146603
  v                                                                 COA: 308968
                                                                    Ct of Claims: 11-000117-MD
  DEPARTMENT OF TRANSPORTATION,
             Defendant-Appellant.
  ______________________________/

        On order of the Chief Justice, the motion of amici curiae County of Macomb
  Department of Roads, the Road Commission for Oakland County, and Wayne County to
  extend the time to file a supplemental brief is GRANTED. The supplemental brief
  submitted on January 10, 2014, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                January 17, 2014
                                                                               Clerk